               Case 1:19-bk-13381                     Doc 4          Filed 09/13/19 Entered 09/13/19 17:14:53                     Desc Main
                                                                                                                                                 9/13/19 5:13PM
                                                                     Document      Page 1 of 3

 Fill in this information to identify your case:

 Debtor 1                 Rita J. Flueck
                          First Name                        Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name              Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF OHIO

 Case number
 (if known)                                                                                                                       Check if this is an
                                                                                                                                  amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                     12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Capital One Auto Finance                             Surrender the property.                              No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                 Yes
    Description of       2013 Ford Escape 130,000 miles                     Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                       Will the lease be assumed?

 Lessor's name:               Progressive Leasing                                                                          No

                                                                                                                           Yes

 Description of leased        Wedding rings purchased at Kay Outlet
 Property:



 Part 3:        Sign Below

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                   page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
            Case 1:19-bk-13381                        Doc 4          Filed 09/13/19 Entered 09/13/19 17:14:53                 Desc Main
                                                                                                                                         9/13/19 5:13PM
                                                                     Document      Page 2 of 3

 Debtor 1      Rita J. Flueck                                                                        Case number (if known)



Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Rita J. Flueck                                                           X
       Rita J. Flueck                                                                   Signature of Debtor 2
       Signature of Debtor 1

       Date        September 13, 2019                                               Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                         page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
Case 1:19-bk-13381       Doc 4    Filed 09/13/19 Entered 09/13/19 17:14:53            Desc Main
                                  Document      Page 3 of 3


                                 CERTIFICATE OF SERVICE

        I hereby certify that on September 13, 2019, a copy of the foregoing Statement of
Intention was served on the following registered ECF participants, electronically through the
court's ECF System at the email address registered with the court:

Default List

and on the following by ordinary U.S. Mail addressed to:

Debtor Rita J. Flueck                               Capital One Auto Finance
18 Savitz Drive                                     Attn: Bankruptcy
Hamilton, OH 45011-5578                             Po Box 30285
                                                    Salt Lake City, UT 84130

                                                    Progressive Leasing
                                                    256 Data Drive
                                                    Draper, UT 84020


                                             /s/ Mark N. Hardig
                                             Mark N. Hardig
                                             Attorney for Debtor Rita J. Flueck
